DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 15 April 2020. Claims 1 - 6 and 13 - 24 are currently pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 6 and 13 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction of a horizontal angle of view" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes 
Claim 1 recites the limitation "the direction of a vertical angle of view" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that there is insufficient antecedent basis for this limitation in the claim at least because “the direction” can refer to, for example, a top-to-bottom direction of a vertical angle of view or a bottom-to-top direction of a vertical angle of view.
Claim 13 recites the limitation "the direction of a horizontal angle of view" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that there is insufficient antecedent basis for this limitation in the claim at least because “the direction” can refer to, for example, a left-to-right direction of a horizontal angle of view or a right-to-left direction of a horizontal angle of view.
Claim 13 recites the limitation "the direction of a vertical angle of view" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that there is insufficient antecedent basis for this limitation in the claim at least because “the direction” can refer to, for example, a top-to-bottom direction of a vertical angle of view or a bottom-to-top direction of a vertical angle of view.
Claim 19 recites the limitation "the direction of a horizontal angle of view" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that there is insufficient antecedent basis for this limitation in the claim at least because “the direction” can refer to, for example, a left-to-right direction of a horizontal angle of view or a right-to-left direction of a horizontal angle of view.
Claim 19 recites the limitation "the direction of a vertical angle of view" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that there is insufficient antecedent basis for this limitation in the claim at least because “the direction” can refer to, for example, a top-to-bottom direction of a vertical angle of view or a bottom-to-top direction of a vertical angle of view..
Claims 2 - 6, 14 - 18 and 20 - 24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if their base claims overcome the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 13 - 15 and 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharath et al. U.S. Publication No. 2010/0226533 A1.

With regards to claims 1, 13 and 19, Bharath et al. disclose an image object recognition method, (Bharath et al., Abstract, Fig. 2, Pg. 1 ¶ 0001, 0007 and 0014, Pg. 2 ¶ 0035 and 0039) a computer device, (Bharath et al., Fig. 1, Pg. 2 ¶ 0036 - 0038) comprising a processor (Bharath et al., Fig. 1, Pg. 2 ¶ 0036 - 0038) and a memory; (Bharath et al., Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) wherein the memory is configured to store a computer program; (Bharath et al., Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) and the processor is configured to, when executing the computer program stored on the memory, perform operations, (Bharath et al., Abstract, Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) and a non-transitory computer readable storage medium, having stored thereon a computer program that, when executed by a processor, causes the processor to perform operations (Bharath et al., Abstract, Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) comprising: performing feature extraction in the direction of a horizontal angle of view and in the direction of a vertical angle of view of an image respectively, to extract a lateral feature sequence and a longitudinal feature sequence of the image; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0082) fusing the lateral feature sequence and the longitudinal feature sequence to obtain a fused feature; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0057 - 0058, Pg. 4 ¶ 0063 - 0067, Pg. 4 ¶ 0076 - Pg. 5 ¶ 0080) activating the fused feature by using a preset activation function to obtain an image feature; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0058, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0080 - 0081, Pg. 6 ¶ 0105 - 0106) and recognizing an object in the image by decoding the image feature. (Bharath et al., Abstract, Fig. 2, Pg. 2 ¶ 0040, 0043 - 0047 and 

-	With regards to claims 2, 14 and 20, Bharath et al. disclose the method, the computer device and the storage medium according to claims 1, 13 and 19, respectively, wherein performing the feature extraction in the direction of the horizontal angle of view and in the direction of the vertical angle of view of the image respectively to extract the lateral feature sequence and the longitudinal feature sequence of the image, comprises: performing a convolution operation in the direction of the horizontal angle of view of the image to obtain a first convolution result, which is used as the lateral feature sequence; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - 0076, Pg. 5 ¶ 0078 - 0082) and performing a convolution operation in the direction of the vertical angle of view of the image to obtain a second convolution result, which is used as the longitudinal feature sequence. (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - 0076, Pg. 5 ¶ 0078 - 0082) 

-	With regards to claims 3, 15 and 21, Bharath et al. disclose the method, the computer device and the storage medium according to claims 2, 14 and 20, respectively, wherein before fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, the method further comprises: performing a convolution operation on the image based on the lateral feature sequence and the longitudinal feature sequence, (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0053, 0057 and 0059 - 0061, Pg. 4 ¶ 0072 - 0076, Pg. 5 ¶  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath et al. U.S. Publication No. 2010/0226533 A1 as applied to claims 1, 13 and 19 above, and further in view of Chrysanthakopoulos U.S. Publication No. 2010/0284604 A1.

-	With regards to claims 6, 18 and 24, Bharath et al. disclose the method, the computer device and the storage medium according to claims 1, 13 and 19, respectively. Bharath et al. fail to disclose explicitly wherein fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, comprises: concatenating the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature. Pertaining to analogous art, Chrysanthakopoulos discloses wherein fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, comprises: concatenating the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature. (Chrysanthakopoulos, Fig. 2, Pg. 1 ¶ 0006 and 0008, Pg. 2 ¶ 0022, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0027, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0037 - 0040) Bharath et al. and Chrysanthakopoulos are combinable because they are both directed towards image matching and pattern recognition systems that are based on features that are extracted from images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bharath et al. with the teachings of Chrysanthakopoulos. This modification would have been prompted in order to substitute the fusion process of Bharath et al. for the concatenation fusion technique of Chrysanthakopoulos. The concatenation fusion technique of Chrysanthakopoulos could be substituted in place of the fusion process of Bharath et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the concatenation fusion technique of Chrysanthakpoulos would be utilized to fuse the lateral and .  

Allowable Subject Matter
Claims 4, 5, 16, 17, 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aguilar et al. U.S. Publication No. 2011/0158510 A1; which is directed towards a computer vision system that provides a universal scene 
Chen et al. U.S. Publication No. 2007/0189607 A1; which is directed towards a system and method of automatically detecting feature in an image by applying filters to the image at one or more directions, one or more angles and one more scales and then combining all of the outputs from the filters to detect image features. 
Hattori et al. U.S. Publication No. 2018/0053296 A1; which is directed towards a system and method that discriminates between normal and deformed cells by calculating feature values of a plurality of direction components of an image and utilizing machine learning to learn a weight matrix to be applied to the calculated feature values when discriminating between normal and deformed cells.
Matsuki et al. U.S. Publication No. 2018/0173946 A1; which is directed towards a device and method that extracts and pools a plurality of feature images from an image using a plurality of convolution processors and uses the combination of pooled feature images to learn a parameters for identifying sheet types. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667